DETAILED ACTION
 	Claims 1-3 are pending. 
 	This action is in response to the amendment filed of 6/23/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages filed 6/23/2022, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered, and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Coscarella in view of Powell.
Applicant’s arguments with respect to the previous prior art secondary reference not providing sufficient motivation to modify the Coscarella reference and/or has magnets which provide an attractive force, is persuasive, however, the reference to Powell provides magnets (104,88) with a flapper valve having an attractive force (col.6, lns. 49-52) as shown in Figure 8,9, used to keep the pivoting valve in a closed position.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendments necessitated the new grounds for rejection, this action has been made Final.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Coscarella (US 2010/0078083) in view of Powell (US 6155291). 
 	Regarding claim 1, Coscarella disclose a backwater valve (10), comprising: 
 	a hollow valve body (12) having an inlet (14) defined by a vertical surface (the right most surface of 14), an outlet (16), and a bottom (18); 
 	a pivoting valve member (20) pivotally movable about a pivot axis (the inherent pivot axis, para. 0012, which appears to be below the start of the lead line for numeral 22, but un-numbered) that is positioned below the inlet between a normally open position (as shown in Figure 1) in which the valve member is biased by gravity to extend along a bottom (18) of the valve body below the inlet and a closed, vertical position (as shown in a dotted line representation in Figure 1, para.0016) sealing the inlet, the pivoting valve member having a peripheral edge (the edge of 20 at 22) comprising a hinge end, a remote end (the edge of 20 near 32, see Figure 2), and opposed sides (26), the pivot axis being positioned at the hinge end, the pivoting valve member comprising a float (28).
 	Coscarella disclose all of the features of the claimed invention, although is silent to having a first magnetic element carried by the pivoting valve member and a second magnetic element attached to the hollow valve body adjacent to the inlet, such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the second magnetic element to bias the pivoting valve member toward the closed position such that, in the closed position, the pivoting valve member acts as an overbalanced valve member and the first magnetic element and the second magnetic element maintain the pivoting valve member in the closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the pivoting valve member. 
 	Powell disclose a pivoting valve (54, as shown in the figures 7-9) having a first magnetic element (104) carried by the pivoting valve member and a second magnetic element (88) attached to the hollow valve body (56) adjacent to the inlet (at end 26), such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the second magnetic element to bias the pivoting valve member toward the closed position such that, in the closed position (the magnetic elements have attractive forces (col.6,lns. 49-52)), the pivoting valve member acts as an overbalanced valve member and the first magnetic element and the second magnetic element maintain the pivoting valve member in the closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the pivoting valve member (col.8,lns. 38-43). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ two magnets as taught by Powell into the device of Coscarella to have a first magnetic element carried by the pivoting valve member and a second magnetic element attached to the hollow valve body adjacent to the inlet, such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the second magnetic element to bias the pivoting valve member toward the closed position such that, in the closed position, the pivoting valve member acts as an overbalanced valve member and the first magnetic element and the second magnetic element maintain the pivoting valve member in the closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the pivoting valve member, in order to provide, an auxiliary closure force (Powell, col.6, lns. 49-52) and a closure mechanism with minimal friction losses and avoids fouling problems (Powell, Col. 2, lns. 47-50) and thereby prevent contaminated downstream fluid from reaching uncontaminated fluid upstream (Powell, col. 8, lns. 50-54).
 	Regarding claim 2, Powell disclose one of the first magnetic element and the second magnetic element is magnetized (col.5, lns. 2-13) and the other of the first magnetic element and the second magnetic element is ferrous (88, the second magnetic element is considered as being ferrous in that the second element is a magnet, in the broadest reasonable interpretation). 
 	Regarding claim 3, Powell discloses each of the first magnetic element and the second magnetic element are magnetized (col.6, lns. 42-45, the magnets are considered magnetized) and with opposite poles facing the other along a travel path of the pivoting valve member (as shown in Figure 7, since the magnets have attractive forces then the poles are considered as facing each other).  

Claim 2 is rejected, in an alternative manner, under 35 U.S.C. 103 as being unpatentable over Coscarella (US 2010/0078083) in view of Powell (US 6155291), and further in view of Velie (US 4874012).  The claim is rejected in an alternative manner should the above rejection not be found persuasive.
Regarding claim 2, Coscarella and Powell have disclosed all of the features of the claimed invention, although are silent to having the second magnetic element is ferrous.
Velie teaches the use of a valve using a ferrous magnet for a corresponding magnet (col. 6, lns. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second magnetic element being ferrous, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute a ferrous material as taught by Velie for the second magnetic element material of the combined device of Coscarella and Powell, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRAIG J PRICE/ 
Primary Examiner, Art Unit 3753